Citation Nr: 0844865	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment debt based on additional compensation 
for a school attending child was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2008.

The issue of whether an overpayment debt based on additional 
compensation for a school attending child prior to May 4, 
2004 was properly created, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From May 4, 2004, the additional compensation paid to the 
veteran based on a school attending child was the result of 
sole administrative error on the part of VA.


CONCLUSION OF LAW

Overpayment debt based on additional compensation paid to the 
veteran based on a school attending child from May 4, 2004, 
was not properly created.  38 C.F.R. §§ 3.57, 3.500(b)(2) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran asserts that the amount or overpayment calculated 
by VA based on additional benefits for a school attending 
child, the veteran's younger daughter, is incorrect.  The 
Board notes that the explanation in the claims file of the 
amount of the overpayment is not clearly explained.  The 
Board further notes that the only issue currently in 
appellate status before the Board is the validity of the 
overpayment debt resulting from additional payments for a 
school attending child.  Consequently, the Board has only 
considered the overpayment related to the status of the 
veteran's younger daughter.

As shown below, the Board has determined that to the extent 
the veteran has been calculated to have received an 
overpayment based on additional benefits for a school 
attending child beyond May 4, 2004, the debt was not properly 
created.  With regard to any overpayment of additional 
benefits for a school attending child prior to May 4, 2004, 
the veteran's claim is remanded below for further 
development.

The veteran was discharged from service in August 2000 and he 
was awarded 40 percent in VA compensation benefits, effective 
from September 1, 2000.  The veteran was awarded additional 
benefits based on his younger daughter being a child.  While 
she was over the age of 18, she was attending school and she 
was under the age of 23.  The term "child" means an unmarried 
person who is a legitimate child who, after reaching 18 years 
of age and until completion of education (but not after 
reaching the age of 23 years), is pursing a course of 
instruction at an educational institution approved by VA.  
38 C.F.R. § 3.57(a)(iii).

The October 2000 request for approval of school attendance 
indicates that the veteran's daughter was expected to 
graduate in March of 2005.

In April 2004, the RO sent the veteran a VA Form 21-8960, 
Certification of School Attendance or Termination.  The 
completed VA Form 21-8960 was returned by the veteran and 
received by VA on May 4, 2004.  The form noted that the 
veteran's younger daughter was not attending school.  

A review of the record reveals that even though the veteran 
provided notice that his daughter was no longer attending 
school, the additional benefits for a child were not 
discontinued by VA until March 30, 2005.

The Board further notes that the RO attempted to contact the 
veteran by telephone in June 2004 for an unrelated matter.  
The Report of Contact notes that the veteran's son informed 
VA that the veteran was in Europe and that he would be there 
until November.

When a debt is the result solely of administrative error, the 
effective date of the reduction of benefits will be the date 
of the last payment based on this error.  In this case VA was 
clearly informed by the veteran on May 4, 2004 that his 
daughter was no longer attending school.  However, VA failed 
to discontinue the additional payments the veteran received 
for having a school attending child.  The Board further 
points out that the veteran's absence from the country for 
six months immediately following the submission of the school 
attendance form would indicate that the veteran was unaware 
that he was receiving benefits for which he was not entitled.  
As such, all payments made subsequent to May 4, 2004 for a 
school attending child were based solely on VA administrative 
error.  Consequently, there will be no overpayment charged to 
the veteran for the portion of the overpayment of additional 
benefits for a child subsequent to May 4, 2004, which was 
attributable to administrative error.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b); see Erickson v. West, 13 
Vet. App. 495, 499 (2000).




ORDER

An overpayment was not validly created based on additional 
compensation for a school attending child for the period 
subsequent to May 4, 2004; to this extent only, the appeal is 
granted.


REMAND

In light of the Board's decision finding that the amount of 
the veteran's overpayment was not validly created for the 
period from May 4, 2004, the amount of remaining overpayment 
based on additional compensation for a school attending child 
prior to May 4, 2004 needs to be recalculated.  Additionally, 
the Board notes that an audit was requested by the veteran's 
representative in October 2007, and the claims file does not 
reveal that any such audit was sent to the veteran.  An audit 
should be undertaken as to any overpayment that was created 
based on additional compensation for a school attending 
child, for the period prior to May 4, 2004.

It is important that the monetary calculations that support 
an overpayment amount prior to May 4, 2004 be provided in a 
format that can be understood by a VA adjudicator and by the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  For the period prior to May 4, 2004, 
calculate any overpayment resulting from 
additional compensation awarded to the 
veteran for a child attending school, for 
which the veteran was not entitled.

2.  Send the veteran a copy of the audit 
showing the monetary calculations that 
support any overpayment amount created 
prior to May 4, 2004, in a format that can 
be understood by the veteran.

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  If the claim is not granted, issue 
a supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond thereto.
    
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


